DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 1 March 2021 have been considered.
Rejections under 35 U.S.C. § 103
Applicant teaches that Haggerty does not teach a two stage process of coding communication data, and executing automatic coding on other communication data using the coded communication data.  Examiner agrees.  New grounds of rejection are presented below.

Claim Objections
Claim 23 is objected to because of the following informalities:  On line 13, the word “event” is missing after “predetermined.”  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  On line 9, there is a superfluous comma before the semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites attaching a code to each of part of the communication data.  This is not supported by the disclosure as originally filed.  As originally disclosed, the part of the communication data to which codes are attached is communication data transmitted and received between the plurality of main terminals.  Specification [0036]-[0037].
Claim 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 23, 33, and 34 recite executing automatic coding processing on other communication data including text data relating to the event among the acquired communication data by using the coded communication data to evaluate scores for the other communication data.  This is not enabled.
The relevant disclosure for the automatic coding process is at paragraphs [0036]-[0043].  As disclosed, codes are attached to communication data extracted randomly based on relation to the predetermined event based on dictionary analysis.  Specification [0034], [0037].  Using the coded communication, other communications are scored as to whether the other communication are related See MPEP 2164.01(a).
A) The claims are broad, covering all ways of using coded communication data to evaluate a score for other communication data.  However, the specification does not disclose even one way of doing this.
B) The invention codes communication data by using a dictionary describing a predetermined event.  Specification [0034], [0041].  One of ordinary skill in the art would expect to score the relevance of other communication data to the predetermined event using the same dictionary.  However, in the invention, communication data is used to score other communication data.
C) The prior art does not suggest using one piece of communication data to score the relevance to a predetermined event of another piece of communication data.
D) One of ordinary skill in the art understands how to score communication data with respect to an event using a dictionary, not using other communication data.
E) Scoring is so broad that there is little predictability given the plethora of choices to be made in how to score.
F) Although the specification therefore directs to use the coded communication data to evaluate a score, the specification offers no direction on how to use the coded communication data to evaluate a score.  There is a total absence of direction as to how to perform the function.
G) Applicant offers no working examples.
H) Given a lack of guidance, determining a scoring method that determines the relevance of other communication data to a predetermined event using coded communication data would require much experimentation to make and use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As claimed, the communication data is communication data transmitted and received between all terminals, not just main terminals.  Therefore, the produced score would not indicate correlation between the plurality of main terminals, but a correlation between all terminals.  It is unclear how to reconcile this.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 34 recites “a predetermined event” on lines 10 and 12.  It is unclear whether these are the same event.  Claim 34 also recites “the predetermined event” on line 14.  It is unclear whether the predetermined event is the event of line 10, or the event of line 12.

Conclusion
The prior art does not describe the claimed two stage process of coding communication data, and executing automatic coding on other communication data using the coded communication data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159